        Case 1:19-cr-10479-DJC Document 66 Filed 02/26/21 Page 1 of 1




                   United States v. Sartwell, 19-10479-DJC
  Defendant’s Exhibit List for February 25, 2021 Sentencing Hearing
EXHIBIT                                  DESCRIPTION
   #
  10    Department of Homeland Security Report of Investigation (1 page) marked USAO
                                               0223
  11    Photograph: Multiple Airsoft guns (some outfitted with silencers) displayed on the
              wall of the defendant’s garage at his residence in E. Bridgewater, MA.
  12    Website reference:
        https://www.amazon.com/Military Grade Portable Waterproof Processed
        Boyfriend/dp/B08NPT4KSW/ref=sr_1_22?crid=3JKFT725PBLNB&dchild=1&keywo
        rds=solvent+filter+trap+1%2F2+x+28+with+baffles&qid=1614028108&sprefix=sol
        vent+trap%2Caps%2C196&sr=8 22#customerReviews
